        Case 2:15-cv-00198-PLD Document 168 Filed 08/10/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

AMERICAN ZINC RECYCLING CORP.,                        )
                                                      )
                       Plaintiff,                     )
                                                      )
       vs                                             )       Civil Action No. 15-198
                                                      )
                                                      )       Magistrate Judge Dodge
TOPCOR AUGUSTA, LLC,                                  )
                                                      )
                       Defendant.                     )


                                    MEMORANDUM OPINION

       Plaintiff, American Zinc Recycling Corp. (“AZR”), brings this action for breach of

contract and breach of warranty against Defendant TOPCOR Augusta, LLC (“TOPCOR”). Its

claims arise out of agreements between the parties for TOPCOR to apply specified coating

systems to the interior and exterior of five electrolyte tanks and to the exterior of concrete in the

secondary Containment Area at a facility that was being constructed in North Carolina.

       Presently pending before the Court for disposition is TOPCOR’s motion for summary

judgment. For the reasons that follow, TOPCOR’s motion will be denied.

  I.   Relevant Procedural History

       This action was commenced by Horsehead Corporation (“Horsehead”) in February 2015.

The Complaint alleged claims for breach of contract (Count I), breach of warranty (Count II) and

indemnification (Count III). On August 29, 2018, a Report and Recommendation (“R&R”) was

issued by Magistrate Judge Mitchell (ECF No. 103), recommending that a motion for summary

judgment filed by TOPCOR (ECF No. 76) be granted as to Count III and denied as to Counts I

and II. On January 11, 2019, Judge Cercone adopted the R&R as the opinion of the Court (ECF

No. 109). The parties subsequently consented to jurisdiction before the undersigned magistrate
          Case 2:15-cv-00198-PLD Document 168 Filed 08/10/20 Page 2 of 13




judge (ECF No. 119). By order dated April 24, 2020, the Court granted Horsehead’s motion to

amend the caption of the case to substitute “American Zinc Recycling Corp.” for “Horsehead

Corporation.”(ECF No. 133.)

          Defendant filed the instant motion on May 15, 2020 (ECF No. 138). The motion has been

fully briefed (ECF Nos. 139, 143, 151, 155). Oral argument was held on July 7, 2020.

    II.   Relevant Factual Background

             A. Nature of Claim

          The claims in this case arise out of work performed at a zinc and diversified metals

production facility (the “Plant”) located on property located in Mooresboro, North Carolina (the

“Property”). According to the Complaint, Horsehead began construction of this facility in 2011.

(Compl. ¶ 11.) The equipment used in the production process includes large steel tanks used to

store electrolytes. (Id. ¶ 12.) In 2012, Horsehead and TOPCOR entered into a contract pursuant

to which TOPCOR would perform certain work, including application of coatings to five

electrolyte tanks (the “Tanks”). Horsehead paid TOPCOR for the Work, and Horsehead and

AZR have utilized the Tanks and the Plant for their operations. (Plaintiff’s Statement of

Additional Facts ¶¶ 1-3.)1

          Each of the Tanks is 40 feet in height with a diameter of 40 feet and a capacity of around

357,000 gallons. They sit on concrete pads in a containment area (the “Containment Area”) and

are connected by piping to other equipment at the Plant. The Plant also includes maintenance

ponds. (Defendant’s Concise Statement of Material Facts Not in Dispute (“DCSMF”) ¶¶ 1-4.)2




1
 ECF No. 144 at 6.
2
 ECF No. 140. In its response (ECF No. 144), AZR admits almost all of the facts cited by
TOPCOR but states that they are immaterial.
                                                  2
        Case 2:15-cv-00198-PLD Document 168 Filed 08/10/20 Page 3 of 13




       According to the Complaint, after TOPCOR completed its coating work, all of the Tanks

leaked, causing electrolyte solution to seep through the coating and erode the tank walls. (Compl.

¶¶ 32-34.) AZR claims that while TOPCOR repaired the leaks, this only partially addressed the

damages sustained by AZR due to TOPCOR’s allegedly improper work. (Id. ¶ 36.) It asserts

that TOPCOR breached the parties’ contract and its warranty.

       In November 2015, after this action was commenced, the parties entered into a

Stipulation after one of the Tanks suffered another leak on or about August 20, 2015 and AZR

intended to claim additional damages against TOPCOR as a result (the “Additional Tank Leak

Allegations”). As stated in the Stipulation, the parties agreed that it would serve as a substitute

for AZR filing an amended complaint and TOPCOR filing an amended answer regarding the

Additional Tank Leak Allegations.

       The damages claimed by AZR have changed over time. AZR is presently claiming

damages of more than $2.7 million. They include $1,482.110.80 for replacement of all interior

coatings and some of the exterior coatings for four of the Tanks by New Kent Coatings for;

$479,701.00 for repair and replacement of coatings by Infratech Services for a fifth Tank; and

$300,158.16 for tank repairs by Fisher Tank on all five Tanks. (Id. ¶¶ 14-15.)3 “Initial repairs”

were done in 2014 and 2015 and “full repairs” were performed in 2018 and 2019.

       TOPCOR notes that neither the Complaint nor the Stipulation/Amendment to the

Complaint allege that that Horsehead paid for the alleged repairs without full knowledge of the

facts or as a result of fraud or duress by TOPCOR, HMPI, HMPL, or AZP. Similarly, AZR has

not claimed that it was pressured by anyone, including HMPI, HMPL, AZP, or TOPCOR, to pay


3
  TOPCOR’s figure for Fisher Tank is $314,816.32, but this appears to be incorrect. The
amounts listed on Defendant’s Exhibit D-347 (ECF No. 141 Ex. 21) for Fisher Tank add up to
$300,158.16, as AZR indicates.
                                                3
        Case 2:15-cv-00198-PLD Document 168 Filed 08/10/20 Page 4 of 13




for repairs and costs related to property owned by HMPI, HMPL, or AZP, or that TOPCOR

committed any fraudulent acts that prevented AZR from knowing it was paying for repairs to

property that it did not own. (Id. ¶¶ 47-48.)

       AZR’s damages do not include any claims by third parties. (ECF No. 103 at 54.). Its

corporate designee testified that AZR is unaware of any claims made against AZR by AZP or by

HMPI or HMPL against Horsehead. (Id. ¶¶ 49-51.)

           B. Corporate History of Horsehead and Related Companies

       Horsehead Corporation was incorporated in Delaware on May 21, 2003. Horsehead

Metal Products, Inc. (“HMPI”) was incorporated in North Carolina on September 27, 2012. On

September 30, 2014, HMPI was converted to a limited liability company with the name of

Horsehead Metal Products, LLC (“HMPL”). (DCSMF ¶¶ 16-18.) On February 2, 2016,

Horsehead and HMPL filed bankruptcy petitions under Chapter 11 and later emerged from

bankruptcy on September 30, 2016. After Horsehead emerged from bankruptcy, it filed a

Certificate of Amendment to its Certificate of Corporation with the Secretary of State of

Delaware, changing its name to American Zinc Recycling Corp. (“AZR”), effective as of May 1,

2017. After emerging from bankruptcy, HMPL filed an Amendment of Articles of Organization

with the Secretary of State of North Carolina, changing its name to American Zinc Products,

LLC (“AZP”), also effective as of May 1, 2017. (Id. ¶¶ 19-21.) Thus, Horsehead became AZR

and HMPL became AZP.

       Horsehead was the sole shareholder of HMPI and was the sole owner and member of

HMPL. (Id. ¶¶ 22-23.) AZR is the sole owner and member of AZP.

       Horsehead sold and conveyed the Property to HMPI by warranty deed that was filed and

recorded on October 31, 2012 in Rutherford County, North Carolina. The Plant, which includes

                                                4
        Case 2:15-cv-00198-PLD Document 168 Filed 08/10/20 Page 5 of 13




the five Electrolyte Tanks, the Containment Area and the maintenance ponds, is located on the

Property. During the relevant time periods, HMPI owned the Property between April through

September of 2014, HMPL owned the Property from October 2014 through 2015, and AZP

owned the Property during 2018 and 2019. For tax years 2014, 2015, and 2016, HMPI listed

itself as the owner of the furniture, fixtures, and real estate located at the Property in forms filed

with the Rutherford County, North Carolina Revenue Department (“Certified Property

Listings”). In its Property Listing for the 2015 Tax Year, HMPI included a detailed itemization

of its equipment, which included the Tanks. For tax years 2018 and 2019, AZP listed itself as

the owner of the real estate, machinery and equipment located at the Property. In its Property

Listing for the 2019 Tax Year, AZP included a detailed itemization of its owned equipment,

which included the Tanks.

       On the Property Listing forms for Tax Years 2014 and 2015, a principal officer or

officially empowered full-time employee of HMPI affirmed under “penalties prescribed by law”

that “to the best of my knowledge and belief, this listing, including accompanying statements,

schedules, and other information, is true and complete.” For the Property Listing forms for tax

years 2018 and 2019, the Plant Controller, a full-time employee of AZP, affirmed under

“penalties prescribed by law” that “to the best of my knowledge and belief, this listing, including

accompanying statements, schedules, and other information, is true and complete.” (Id. ¶¶ 29-

35.) The Property Listing forms for the Tax Years 2018 and 2019 also provided that a person

signing other than the taxpayer was affirming that he was familiar with the extent and true value

of all of the taxpayer’s property subject to taxation in the county and that his affirmation was

based on all information of which he has knowledge.




                                                  5
          Case 2:15-cv-00198-PLD Document 168 Filed 08/10/20 Page 6 of 13




         In the tax records of Rutherford County, North Carolina, the Revenue Department sent

the tax bills for 2014, 2015, and 2016 to HMPI as the owner of the real property and personal

business property located at the Property and sent the tax bills for 2017, 2018, and 2019 to AZP

as the owner of the real property and personal business property located at the Property. (Id.

¶¶ 36-37.)

         Thus, at all times relevant to the claims asserted in this action, neither Horsehead nor

AZR owned the Property or the machinery and equipment located on the Property.

             C. Agreements Among the Corporate Entities

      There are no agreements, understandings, or contracts that required Horsehead to pay for any

damages to the Property or business property owned by HMPI or HMPL; similarly, AZR and

AZP did not enter into any agreement that requires AZR to pay AZP for damages to its Property

or its business property. (Burkett Dec. 2019 30(b)(6) Dep. 73-74, 1, 5-8; Dep. Ex. 268A.)4

         The only agreements of record in this case with respect to these parties are the Operating

Agreement of Horsehead Metal Products, LLC (HMPL) dated September 30, 2014 (the

“Operating Agreement”) and the First Amended and Restated Limited Liability Company

Agreement of Horsehead Metal Products, LLC (HMPL) dated September 30, 2016 (the “First

Amended Operating Agreement”). Neither the Operating Agreement nor the First Amended

Operating Agreement required Horsehead to repair or replace any property owned by HMPI or

HMPL, to pay for any damages to any real property or other property of HMPI or HMPL or to

pay for repairs or replacement of the Tanks, coatings for the Tanks, costs to empty the Tanks,

process the emptied electrolyte, transport the processed emptied electrolyte, or other costs in

connection with or as a result of such repairs or replacement. The First Amended Operating


4
    ECF No. 141 Exs. 1, 15.
                                                 6
        Case 2:15-cv-00198-PLD Document 168 Filed 08/10/20 Page 7 of 13




Agreement provided in Section 13(a) that “except as otherwise required by the Act [the North

Carolina Limited Liability Company Act, N.C. Gen. Stat. Ann. § 57D-1-01, et. seq.] neither the

Member nor the Managers shall be liable for the debts, obligations or liabilities of the Company,

whether arising in contract, tort, or otherwise by reason of being a member or manager of the

Company.” Both the Operating Agreement and the First Amended Operating Agreement were to

be construed and enforced in accordance with North Carolina law. (DCSMF ¶¶ 40-46.)

III.   Analysis

   A. Standard of Review

       Pursuant to the Federal Rules of Civil Procedure, summary judgment is appropriate if

there are no genuine disputes as to any material fact and the moving party is entitled to judgment

as a matter of law. Fed.R.Civ.P. 56(a). Summary judgment may be granted against a party who

fails to adduce facts sufficient to establish the existence of any element essential to that party’s

case, and for which that party will bear the burden of proof at trial. Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986).

       The moving party bears the initial burden of identifying evidence which demonstrates the

absence of a genuine issue of material fact. Once that burden has been met, the non-moving party

must set forth “specific facts showing that there is a genuine issue for trial,” or the factual record

will be taken as presented by the moving party and judgment will be entered as a matter of law.

Matsushita Elec. Indus. Corp. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). An issue is

genuine only if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The Court of

Appeals has held that “where the movant bears the burden of proof at trial and the motion does

not establish the absence of a genuine factual issue, the district court should deny summary


                                                  7
        Case 2:15-cv-00198-PLD Document 168 Filed 08/10/20 Page 8 of 13




judgment even if no opposing evidentiary matter is presented.” National State Bank v. Federal

Reserve Bank, 979 F.2d 1579, 1582 (3d Cir. 1992).

       In following this directive, a court must view the facts in the light most favorable to the

non-moving party and draw all reasonable inferences and resolve all doubts in that party’s favor.

Hugh v. Butler County Family YMCA, 418 F.3d 265, 266 (3d Cir. 2005); Doe v. County of

Centre, Pa., 242 F.3d 437, 446 (3d Cir. 2001).

       “A federal court sitting in diversity must apply state substantive law and federal

procedural law.” Chamberlain v. Giampapa, 210 F.3d 154, 158 (3d Cir. 2000) (citation omitted).

The parties agree that Pennsylvania law applies to this case.

    B. The Voluntary Payment Doctrine

       Courts have varied in their description and analysis of the voluntary payment doctrine.

The voluntary payment doctrine has sometimes been described as follows: “when, under a

mistake of law, one voluntarily and without fraud or duress pays money to another with full

knowledge of the facts, the money paid cannot be recovered.” Acme Markets, Inc. v. Valley View

Shopping Ctr., Inc., 493 A.2d 736, 737 (Pa. Super. 1985).5 See also Liss & Marion, P.C. v.

Recordex Acquisition Corp., 983 A.2d 652, 661 (Pa. 2009) (“one who has voluntarily paid

money with full knowledge, or means of knowledge of all the facts, without any fraud having

been practiced upon him ... cannot recover it back by reason of the payment having been made

under a mistake or error as to the applicable rules of law.”)

       Relying on the voluntary payment doctrine, TOPCOR asserts that it is entitled to

judgment as a matter of law with respect to AZR’s claims. It argues that both Horsehead and


5
  In Acme Markets, a shopping center tenant mistakenly paid $70,000 for maintenance of a
parking lot despite the fact that its lease had expired. The court held that the tenant made a
mistake of law based on an interpretation of the lease and therefore it could not recover the
money paid.
                                                 8
        Case 2:15-cv-00198-PLD Document 168 Filed 08/10/20 Page 9 of 13




AZR were volunteers in making the payments that AZR seeks to recover in this action and that

neither had a legal obligation to do so because they did not own the Property, the Plant or its

equipment when the claimed damages were sustained. The damages sought by AZR are for

repairs to the Tanks, property that has always been owned by separate entities, not Horsehead or

AZR. Thus, TOPCOR contends, AZR is barred from recovery because its payments to third-

party vendors were entirely voluntary.

       AZR argues that most of the cases cited by TOPCOR involved voluntary payments that

were made to another party in the lawsuit, not to a third party. See Dobson Park Mgmt., LLC v.

Prop. Mgmt., 203 A.3d 1134, 1140 (Pa. Commw. 2019); Takeda Pharms., U.S.A., Inc. v.

Spireas, 400 F. Supp. 3d 185, 219 (E.D. Pa. 2019); Williams v. Enterprise Holdings, Inc., 2013

WL 1158508, at *2-3 (E.D. Pa. Mar. 20, 2013); Abrevaya v. VW Credit Leasing, Ltd., 2009 WL

8466868 (E.D. Pa. July 22, 2009); Corporate Aviation Concepts, Inc. v. Multi-Service Aviation

Corp., 2005 WL 1693931 (E.D. Pa. July 19, 2005); In re Kent, 2020 WL 2201641, at *21

(Bankr. W.D. Pa. May 5, 2020); Ochiuto v. Prudential Life Ins. Co. of Am., 52 A.2d 228, 230

(Pa. 1947).

       By contrast, AZR notes, it is not seeking recovery for money voluntarily paid to

TOPCOR. Rather, its damages relate to payments made to third-party vendors to repair the

Tanks due to TOPCOR’s allegedly deficient work. AZR’s claims are based on TOPCOR’s

alleged breach of the contract between them and the damages it sustained as a result. To the

extent that TOPCOR asserts that AZR acted as a “volunteer” because it did not own the Tanks,

AZR counters that this is irrelevant because it uses the Tanks in its zinc metal production

process, it paid TOPCOR to perform work on these Tanks and paid third parties to fix

TOPCOR’s deficient work. AZR suggests that had AZP, the owner of the Tanks, sued TOPCOR,



                                               9
        Case 2:15-cv-00198-PLD Document 168 Filed 08/10/20 Page 10 of 13




TOPCOR undoubtedly would have contended that AZP was not a party to the contract, or

otherwise was not the real party in interest.6

       AZR also notes that at least one court has held that the voluntary payment doctrine only

“applies when the money is paid by one party to another party in a prior action when both parties

are involved in the present action.” Hamid v. Stock & Grimes, LLP, 2012 WL 2135502, at *3

(E.D. Pa. June 12, 2012). “If money is paid to a non-party, the voluntary payment doctrine has

no effect on the current suit.” Id. (citing Claremont Apts., LP v. Principal Commercial Funding

II, LLC, 2010 WL 2364305 (E.D. Pa. June 8, 2010)). “Moreover, the voluntary payment doctrine

only applies where the payment is made because of a mistake of law.’” Id. (citation omitted). See

also Claremont, 2010 WL 2364305, at *8-9. AZR also cites other decisions that hold that the

doctrine is applicable when a party seeks recovery from the party to whom it made the voluntary

payment. See Acme Markets, 493 A.2d at 737; Liss, 983 A.2d at 661; Kline v. Morrison, 44 A.2d

267, 269 (Pa. 1945).

       TOPCOR counters that the voluntary payment doctrine is not limited to situations in

which payment has been made to a party in a lawsuit. It notes that in Gaul v. McLaughlin, 217

A.2d 757 (Pa. Super. 1966), plaintiff’s decedent, who had purchased property at a treasurer’s

sale, was precluded from recovering taxes from the former property owner. Likewise, it asserts

that in Guerry v. American Trust Co., 68 S.E.2d 272 (N.C. 1951), a landlord paid for repairs

requested by a subtenant (but which were the responsibility of the tenant under the lease) and

then sued the tenant for reimbursement. Because the landlord was under no legal obligation to

make the repairs, the court held that its voluntary act of paying for them without notice to or


6
 At the oral argument, when asked what AZR should have done to avoid the voluntary payment
doctrine “problem,” TOPCOR responded that AZR could have asked AZP to repair the Tanks.
However, TOPCOR did not dispute that AZP would have been unable to recover the amounts
paid to TOPCOR given that AZP was not a party to the contract.
                                                 10
       Case 2:15-cv-00198-PLD Document 168 Filed 08/10/20 Page 11 of 13




demand upon the tenant constituted a waiver in the nature of an estoppel. AZR argues that Gaul

is completely distinguishable: the plaintiff in that case was attempting to recover the taxes from

the party that should have paid them in the first instance. In addition, Guerry is akin to the cases

discussed below, i.e., a party makes payments that are the legal obligation of another. As

explained below, however, AZP was not legally obligated to repair the Tanks.

       Significantly, TOPCOR has not cited any decisions that are comparable to the facts

presented here. Simply put, AZR asked TOPCOR to perform certain work, claims that the work

was inadequate and paid others to repair that work. Moreover, it has not demonstrated that

AZR’s payments to third parties to fix TOPCOR’s allegedly flawed work was under a mistake of

law. Clearly AZR had a legal right to enforce the contract and to mitigate its damages. There is

no record evidence that AZR deceived TOPCOR about ownership of the Tanks or that TOPCOR

would not have entered into a contract with AZR had it known that the Tanks, while used by

AZR, were owned by another entity. Having contracted with TOPCOR to perform the work,

AZR took action to hire third parties to repair the allegedly faulty work and then seek recovery

from TOPCOR for its costs in doing so.

       Other courts have analyzed the voluntary payment doctrine somewhat differently,

defining it as follows: “one who voluntarily pays the obligations of another without any authority

or promise to repay from the debtor is a mere volunteer and, generally, is not entitled to recover

the amount paid.” Gallagher, Magner & Solomento, Inc. v. Aetna Cas. & Surety Co., 252 A.2d

206, 207 (Pa. Super. 1969) (en banc) (citing Gaul v. McLaughlin, 217 A.2d 757 (Pa. Super.

1966)). See also Bednar v. Bednar, 688 A.2d 1200, 1204 (Pa. Super. 1997) (joint tenants are not

responsible to pay the proportionate share of property taxes owed by others and thus any

payment made was voluntary and not recoverable).



                                                11
       Case 2:15-cv-00198-PLD Document 168 Filed 08/10/20 Page 12 of 13




       Here, AZP, the owner of the Tanks, was under no legal obligation to repair its property.

On the other hand, AZR clearly had the right to use the Tanks in its operations and to hire

TOPCOR to perform work on these Tanks. Given this scenario, it is difficult to argue that the

obligation to fix the Tanks was that of AZP, or that it had the right to enforce the contract

between AZR and TOPCOR. Therefore, AZR did not voluntarily assume AZP’s obligation;

rather, it sought to repair work that it contends was in breach of the parties’ contract and then

pursue TOPCOR for the breach of its duties under that contract.

       TOPCOR argues that AZP need not have been under a legal obligation, but even if this

requirement applies, it did have a legal obligation to have the Tanks repaired because it could

have been cited for violating environmental laws or to protect itself from being sued by

individuals who were harmed at the plant. But as AZR points out, TOPCOR cites no legal

authority or record evidence to support this position.

       In summary, regardless of how the voluntary payment doctrine is defined, TOPCOR has

failed to demonstrate that this doctrine applies here. AZR is not seeking to recover monies paid

to TOPCOR under some mistake of law, nor is the cost of the necessary repairs the legal

obligation of AZP under the facts of this case. Rather, AZR has brought claims against TOPCOR

pursuant to the terms of the contract between them.7 It argues that due to TOPCOR’s breaches, it

was required to repair the Tanks in order to use them in its operations. Simply put, the fact that

Horsehead and AZR did not own the Tanks at the time the work was performed is irrelevant and

does not make AZR a “volunteer” for purposes of this doctrine. AZR, not AZP, contracted with

TOPCOR, paid money to TOPCOR and now seeks damages due what it claims is TOPCOR’s

breach. The Court concludes that AZR may properly pursue its claims.


7
 TOPCOR does not contend that AZR lacked the authority to enter into the contract because the
Tanks were owned by some other entity.
                                                12
       Case 2:15-cv-00198-PLD Document 168 Filed 08/10/20 Page 13 of 13




       Finally, TOPCOR notes that while the Court dismissed AZR’s indemnification claim,

AZR’s remaining claims are merely an effort to recast this claim by seeking to recover damages

to someone else’s property. The Court disagrees. TOPCOR’s first motion for summary judgment

was granted regarding this claim because the indemnification clause in the contract covered only

third-party claims. Here, AZR is not seeking damages from TOPCOR for third-party claims.

There are no third-party claims in this case and the fact that the Tanks are not owned by AZR

does not change the result. AZR alleges that it sustained harm as a result of TOPCOR’s actions.

Therefore, TOPCOR’s argument that AZR is trying to revitalize the dismissed indemnification

claim is unavailing.

IV.    Conclusion

       For all of these reasons, TOPCOR’s motion for summary judgment (ECF No. 138) will

be denied. An appropriate order follows.



                                                   BY THE COURT:

Dated: August 10, 2020                             s/Patricia L. Dodge______________
                                                   PATRICIA L. DODGE
                                                   United States Magistrate Judge




                                              13
